Cooley, J.
These are injunction suits to restrain the prosecution of certain actions at law. The actions at law are in trover for the conversion of logs cut by complainants •on lands, which are conceded to have been, at the time of the cutting, the property of the German American Seminary. It is claimed in the bills that complainant cut the logs rightfully under a contract of sale of the pine timber on the lands, from Bernard Stroh to complainant Barnard, given at a time when the wife of Stroh had legal title. It is conceded that the contract was without original validity, hut it is claimed that it was subsequently confirmed. The "title of Mrs. Stroh was afterwards set aside by decree in •chancery, which adjudged it to be in the German American Seminary. The question on the merits is, whether the cutting of the logs was justified by the contract, and if not, whether the circumstances do not make out an equitable •estoppel as against the Seminary or any one claiming under it.
If complainants can make out such an estoppel, there is not the least question that it would constitute a complete and perfect defense to the suits at law. Estoppels in pais are called equitable estoppels, not because their recognition is peculiar to equitable tribunals but because they arise upon facts which render their application in the protection of ¡rights equitable and just. Courts of equity recognize them in cases of equitable cognizance ; but the courts of common ■law just as readily and freely: Sebright v. Moore 33 Mich. 92; Maxwell v. Bay City Bridge Co. 41 Mich. 453; Kid v. Mitchell 1 N. & McC. 334; Dezell v. Odell 3 Hill 215 ; Horn v. Cole 75 Ill. 516; and it is never necessary to go *446into equity for the mere purpose of obtaining the benefit of an equitable estoppel when the ease is not otherwise of equitable jurisdiction.
There was consequently no necessity whatever for these-suits. They performed no office except to take the question» from the court of law, which was already fully possessed of them and was entirely competent to do complete justice.
The decrees awarding perpetual injunction against the suits at law must be reversed with costs of both courts and the bills dismissed.
The other Justices concurred.